internal_revenue_service number release date index number -------------------- -------------------------------- ---------------------------------- ------------------------------------------------ -------------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number ---------------------- refer reply to cc fip b02 plr-131978-17 date date legend taxpayer partner propco domestic trs opco manager state date date a dear ------------------ ---------------------------------- --------------------------- ------------------------------------------- ------------------------------------ ---------------------------------------- ---------------------------------- ---------------------------------------- -------------- ------------------- --------------------------- -- this is in reply to a letter dated date and supplemental correspondence requesting a ruling on behalf of taxpayer taxpayer has requested a ruling regarding whether the rents received by taxpayer qualify as rents_from_real_property for purposes of sec_856 of the internal_revenue_code code plr-131978-17 facts taxpayer was incorporated under the laws of state on date taxpayer intends to qualify and elect to be taxed as a real_estate_investment_trust reit under sec_856 through of the code beginning with its taxable_year ended date taxpayer’s primary business is the acquisition ownership and leasing of assisted living al facilities taxpayer recently acquired fee ownership of a portfolio of a al facilities located in the united_states taxpayer also acquired a leasehold interest in one al facility that is currently under construction subject_to taxpayer’s option to purchase all of the al facilities al facilities are intended to qualify as qualified health care properties within the meaning of sec_856 taxpayer holds its al facilities through propco a state limited_liability_company that is treated as a partnership for u s federal_income_tax purposes propco in turn holds its interests in the al facilities through subsidiary entities propco subs that are each disregarded as a separate_entity from propco for u s federal_income_tax purposes taxpayer formed domestic trs a state limited_liability_company that will jointly elect with taxpayer to be treated as a taxable_reit_subsidiary trs of taxpayer domestic trs and partner an entity unrelated to taxpayer or domestic trs within the meaning of sec_856 formed opco a state limited_liability_company taxed as a partnership for u s federal_income_tax purposes pursuant to the structure permitted by the housing and economic recovery act of pub_l_no 122_stat_2654 ridea each propco sub that holds an al facility leases the facility to a subsidiary of opco each an opco sub that is disregarded as a separate_entity from opco for u s federal_income_tax purposes each opco sub has entered into a management_contract with manager to manage and operate its al facility law analysis sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of sections of the housing and economic recovery act incorporated significant portions of proposed_legislation introduced as the reit investment diversification and empowerment act of or ridea see h_r and s 100th cong 1st sess plr-131978-17 real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the taxable_year attributable to both the real and personal_property leased under or in connection with the lease sec_856 provides that rents_from_real_property do not include amounts received directly or indirectly from a corporation if the reit owns percent or more of the total combined voting power or percent or more of the total value of the shares of the corporation sec_856 provides that amounts paid to a reit by a trs shall not be excluded from rents_from_real_property by reason of sec_856 when a reit leases a qualified_lodging_facility or qualified_health_care_property to a trs and the facility or property is operated on behalf of the trs by a person who is an eligible_independent_contractor sec_856 provides that the term eligible_independent_contractor eik with respect to any qualified_lodging_facility or qualified_health_care_property as defined in sec_856 means any independent_contractor if at the time such contractor enters into a management agreement or other similar service_contract with the trs to operate such qualified_lodging_facility or qualified_health_care_property such contractor or any related_person is actively engaged in the trade_or_business of operating qualified lodging_facilities or qualified health care properties respectively for any person who is not a related_person with respect to the reit or the trs sec_856 defines qualified_health_care_property as any real_property that is a health_care_facility a health_care_facility is defined in sec_856 as a hospital nursing facility assisted living facility congregate care facility qualified_continuing_care_facility as defined in sec_7872 or other licensed facility which extends medical or nursing or ancillary services to patients and which was operated by a provider of such services that is eligible for participation in the medicare program under title xvii of the social_security act u s c a et seq with respect to such facility ruling_request whether rental income received directly or indirectly by propco from the lease or sublease of an al facility to a disregarded subsidiary of opco or a partnership subsidiary of opco will qualify as rents_from_real_property for purposes of sec_856 the related-party rent exception of sec_856 is only available for amounts paid_by a trs to the reit and only when the qualified health_care_facility is operated on behalf of a trs by an eik in this case although the amounts paid are for plr-131978-17 the lease of qualified health care properties the amounts are not paid_by a trs directly instead the amounts are paid_by opco and opco subs which each constitute a partnership that is owned by domestic trs and one unrelated party partner therefore the question here is whether the related-party rent exception can apply to amounts paid_by a partnership where the partners are a trs and only one other unrelated party under the facts as represented the amounts paid_by opco and opco subs may qualify as rents_from_real_property for purposes of sec_856 by analyzing the income attributable to the partnership_interest held by a trs separately from the income attributable to any remaining partnership_interest if domestic trs were the sole direct lessee of each al facility the related-party rent exception of sec_856 would apply to amounts received directly from domestic trs therefore in this case amounts attributable to the partnership_interest held by domestic trs satisfy the requirements of sec_856 so long as an eik manages and operates the al facility rented by the partnership if partner which taxpayer represents is not related to taxpayer within the meaning of sec_856 were the sole direct lessee of each al facility the amounts would also qualify as rents_from_real_property without the need for any exception therefore in this case amounts attributable to the partnership_interest held by partner qualify as rents_from_real_property in conclusion rental income received directly or indirectly by propco from the lease of an al facility to a partnership between domestic trs and a single partner unrelated to taxpayer within the meaning of sec_856 shall not be excluded from rents_from_real_property by reason of sec_856 so long as the facility is operated by an eik except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent plr-131978-17 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely andrea m hoffenson andrea m hoffenson chief branch office of associate chief_counsel financial institutions products
